Appeal from a judgment of the Niagara County Court (Matthew J. Murphy, III, J.), rendered February 5, 2015. The judgment convicted defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the second degree.
It is hereby ordered that the case is held, the decision is reserved and the matter is remitted to Niagara County Court for further proceedings in accordance with the following memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted criminal possession of a weapon in the second degree (Penal Law §§ 110.00, 265.03 [3]). The People correctly concede that County Court erred in failing to determine whether defendant should be afforded youthful offender status (see People v Rudolph, 21 NY3d 497, 501 [2013]). We therefore hold the case, reserve decision, and remit the matter to County Court to make and state for the record “a determination of whether defendant is a youthful offender” (id. at 503).
Present—Centra, J.P., Peradotto, DeJoseph, NeMoyer and Curran, JJ.